NUMBER 13-11-00589-CV

                                     COURT OF APPEALS

                           THIRTEENTH DISTRICT OF TEXAS

                              CORPUS CHRISTI - EDINBURG


                                   IN RE STEPHEN HEARD


                            On Petition for Writ of Mandamus.


                                  MEMORANDUM OPINION

                    Before Justices Rodriguez, Vela, and Perkes
                        Per Curiam Memorandum Opinion1

       Relator Stephen Heard filed a petition for writ of mandamus in the above cause on

September 20, 2011, seeking to compel the trial court to set aside and vacate its August

12, 2011 order to the extent it: (1) granted a new trial on damages only; and (2) concluded

that Heard waived his breach of contract defenses. The Court requested and received a

response to the petition for writ of mandamus from the real party in interest Rangen, Inc.

on October 13, 2011, and Heard filed a reply on October 17, 2011.




       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
       The Court, having examined and fully considered Heard's petition for writ of

mandamus, Rangen's response, and Heard's reply, is of the opinion that Heard has not

shown himself entitled to the relief sought. Heard claims that the trial court erred in ruling

that he waived liability and his defenses and asserts that this ruling will clearly and

undisputedly be reversed on appeal.       As such, Heard is asking this Court to expand

mandamus relief on the basis that a new trial on damages only, under the trial court's

ruling, would skew the litigation process, strip Heard of his ability to mount a meaningful

defense, and be a waste of public and private time and resources.

       We decline to expand mandamus relief in this instance and will, instead, continue to

follow applicable precedent and limit review of new trial orders to the instances delineated

by the Texas Supreme Court in In re Columbia Med. Ctr. of Las Colinas. See 290 S.W.3d
204, 209 (Tex. 2009) (orig. proceeding) (identifying only two situations where a direct

appeal may be taken from an order granting a new trial: "when the trial court's order was

void and when the trial court erroneously concluded that the jury's answers to special

issues were irreconcilably in conflict," and identifying only one situation where mandamus

is appropriate: when the trial court grants a motion for new trial after a verdict but does not

specify its reasons); In re Toyota Motor Sales, U.S.A., Inc., 327 S.W.3d 302, 304 (Tex.

App.—El Paso 2010, orig. proceeding) (declining to expand mandamus limits set by

Columbia). In this case, Heard does not attack the trial court's order on any of the three

bases identified in Columbia.

       Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P.

52.8(a).

                                                               PER CURIAM

Delivered and filed 18th
day of October, 2011.
                                                  2